DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2013/0219923), hereinafter referred to as Mizuno, and in view of Xu et al. (US 2011/0094244), hereinafter referred to as Xu.

a first cold head (interpreted as a structure that provides cooling; see at least 1, 5) which includes a first displacer (5) and a first cylinder (1) which forms a first gas chamber (within 4) between the first displacer (5) and the first cylinder (4); 
a second cold head (2, 3) which includes a second displacer (3) and a second cylinder (2) which forms a second gas chamber (within 2) between the second displacer (3) and the second cylinder (2); and 
a valve portion (V1-V5) which defines a valve group (V1-V4) including a first intake valve (V3, where valves V1-V4 can act as intake outlet valves, para. 22) configured to perform intake of the first gas chamber (within 4), a first exhaust valve (V3, where valves V1-V4 can act as intake outlet valves, para. 22) configured to perform exhaust of the first gas chamber (within 4), and a pressure equalizing valve (V5) configured to perform pressure equalization between the first gas (within 4) chamber and the second gas chamber (within 2), 
a high pressure flow path (within 61, as shown in Fig. 1) to form a portion of the first intake valve, a low pressure flow path (within 64, as shown in Fig. 1) to form a portion of the first exhaust valve, and a pressure equalization flow path (within 7) to form a portion of the pressure equalizing valve (V5), and the high pressure flow path (within 61), the low pressure flow path (within 64).

Mizuno does not specifically disclose that the valve portion includes a valve stator which has a stator plane perpendicular to a valve rotation axis and a valve rotor which has a 

Xu teaches a valve stator (310) which has a stator plane (face of 310) perpendicular to a valve rotation axis (axis perpendicular to 310 in Fig. 5) and a valve rotor (360) which has a rotor plane (face of 360) perpendicular to the valve rotation axis (axis perpendicular to 360 in Fig. 5) to be in surface contact with the stator plane (see paragraph 0073 and 0074) and is rotatable around the valve rotation axis with respect to the valve stator. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to provide the valves included in the rotary valve of Mizuno, in view of Xu, to be disposed in a valve portion including a valve stator which has a stator plane perpendicular to a valve rotation axis and a valve rotor which has a rotor plane perpendicular to the valve rotation axis and in surface contact and rotating relative to one another as taught by Xu for the purpose of directing controlled pressurized flow to the GM cryocooler from the compressor of the cryocooler and the ability to control the flow timing easily and repeatedly for accomplishment of the efficient cooling. 

“…while these valves V1 through V5 may be replaced with a valve plate and an valve body that form a known rotary valve”) that comprises:
a first high pressure flow path (path 61 and within V1 )
a first low pressure flow path (path 62 and within V2), and
a first pressure equalization flow path (annotated by Examiner in Figure 1), and
a valve group (comprising V1-V5) that comprises:
a first intake valve (V1) that is configured to intake a working gas (working gas compressed by compressor 8) into a first gas chamber (within 2 where displacer 3 is located), the first high pressure flow path is a portion of the first intake valve,
a first exhaust valve (V2) that is configured to exhaust the working gas from within the first gas chamber, the first low pressure flow path is a portion of the first exhaust valve, and
a pressure equalizing valve (V5) that is configured to perform pressure equalization between the first gas chamber and a second gas chamber (within 4), the first pressure equalization flow path is a portion (path within V5 is a portion of the pressure equalizing valve) of the pressure equalizing valve.


    PNG
    media_image1.png
    740
    692
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Mizuno.

Although Mizuno teaches the rotary valve in paragraph 0073, details are not shown explicitly and therefore does not teach wherein the first high pressure flow path, the first low pressure flow path and the pressure equalization flow path are in the valve rotor and open to a rotor plane of the valve rotor.

Xu teaches a cryocooler comprising a compressor which supplies high pressure refrigerant to multiple paths synchronously by using a group of valves (Fig. 3, V1-V6) 

In view of Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have provided Mizuno with a rotary valve such as the one taught by Xu which has a group of valves with fluid paths which synchronously operate to bring the first and second gas chambers in fluid communication with the compressor and each other thereby providing the predictable necessary cyclical operations for cooling using a compact valve system.

Regarding claim 13, the combination of Mizuno and Xu teach the cryocooler according to claim 12, wherein Mizuno further teaches that the first pressure equalizing valve (V5, see Fig. 5) is closeable (between t3 and t4) after the first intake valve opens (V1 between t2 and t3).

Regarding claims 14 and 15, the combination of Mizuno and Xu teach cryocooler according to claim 12, however Mizuno does not specifically disclose a rotation angle of the valve rotor from the opening of the first intake valve to the closing of the pressure equalizing valve is in a range of 1° to 9° (claim 14), nor does Mizuno teach a rotation angle of the valve rotor from the opening of the first exhaust valve to the closing of the pressure equalizing valve is in a range of 1° to 9° (claim 15).


Furthermore, it has been held that selecting an overlapping portion of the ranges disclosed by a reference would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05.I.
In view of support for prima facie obviousness of Xu, it would have been obvious before the effective filing of the Applicant’s claimed invention to modify Mizuno as modified with a rotation angle of the valve rotor from the opening of the first intake valve (claim 14), or first exhaust valve (claim 15), to the closing of the pressure equalizing valve to be in a range of 1° to 9° in order to provide the desired pressure and flow 

Regarding claim 15, the combination of Mizuno and Xu teach cryocooler according to claim 12, however Mizuno does not specifically disclose a rotation angle of the valve rotor from the opening of the first exhaust valve to the closing of the pressure equalizing valve is in a range of 1° to 9°.

Xu teaches a rotation angle (angle of rotation required for W2, as shown in Fig. 5) of the valve rotor (360) from the opening of the first intake valve (318) to the closing of the pressure equalizing valve is in a range (angle to travel distance of W2).  Further it is clear that the range would be relatively small since the flow openings are disclosed as being of a small range (see figures; as shown in Fig. 5 which is limited between 5° and 11.25°, where 45°/4 = 11.25 as shown in Fig. 4 and 5°, where 60°/12 = 5 as shown in Fig. 8,) thereby teaching explicitly that configuring a rotary valve to have a range through which the rotor rotates to correlate to a fluid flow path of the rotary valve during a particular time sequence.

It has been held that selecting an overlapping portion of the ranges disclosed by a reference would have been obvious to one of ordinary skill in the art before the effective In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05.I.
In view of support for prima facie obviousness of Xu, it would have been obvious before the effective filing of the Applicant’s claimed invention to modify Mizuno as modified with a rotation angle of the valve rotor from the opening of the first intake valve to the closing of the pressure equalizing valve to be in a range of 1 to 9 degrees in order to provide the desired pressure and flow performance from the valves between the refrigerator 1 and the compressor 8 since sizing the openings to be either larger or smaller would be ordinarily done to optimize the flow and pressure performance of the rotary valve.  

Regarding claims 16-24, combination of Mizuno and Xu teach the cryocooler according to claim 12, Mizuno further teaches a second high pressure flow path (comprising 63 and V3), a second low pressure flow path (comprising V4 and 64 leaving V4), a second pressure equalization flow path (annotated by Examiner in Figure 1).

 Mizuno does not teach wherein a valve stator that comprises:
wherein the second high pressure flow path is disposed in the valve stator and opens to a stator plane of the valve stator,

 the second pressure equalization flow path is disposed in the valve stator and opens to the stator plane of the valve stator. (claim 16)

Nor does Mizuno teach wherein the second pressure equalization flow path is another portion of the pressure equalizing valve (claim 17).	
Nor does Mizuno teaches wherein the valve rotor is configured to rotate with respect to the valve stator (claim 18).
Nor does Mizuno teach wherein the stator plane is in surface contact with the rotor plane. (claim 19)
Nor does Mizuno teach wherein the second high pressure flow path and the second low pressure flow path are circumferentially arranged around a valve rotation axis. (claim 20).
Nor does Mizuno teach wherein the rotor plane is rotatable around the valve rotation axis. (claim 21)
Nor does Mizuno teach wherein the rotor plane is perpendicular to the valve rotation axis, the valve rotation axis is perpendicular to the stator plane. (claim 22)
Nor does Mizuno teach wherein the first high pressure flow path and the first low pressure flow path are circumferentially arranged around the valve rotation axis. (claim 23)
Nor does Mizuno teach wherein the second pressure equalization path is arranged along the valve rotation axis. (claim 24)


Xu teaches everything discussed in claim 12 and further teaches a valve stator (Fig. 5, 310) that comprises flow paths (See 315, 317 and 318) disposed in the valve stator and open to a stator plane (face of 310 shown in Fig. 5), wherein the valve stator is in fluid communication with the valve rotor 360 in which when the valve rotor moves relative to the valve stator, the fluid paths are open or closed (claims 16 and 17).  
Xu further teaches wherein the valve rotor is configured to rotate with respect to the valve stator (360 rotates relative to 310). (claim 18)
Xu further teaches wherein the stator plane is in surface contact with the rotor plane (place of stator 310 and plane of rotor 360 contact each other for fluid connection of fluid paths). (claim 19)
Xu further teaches wherein the flow paths which include valves V1-V5 constituting high and low pressure flows are circumferentially arranged around a valve rotation axis (Fig. 5, extending out of the page from the center of 300). (claim 20).
Xu further teaches wherein the rotor plane is rotatable around the valve rotation axis (rotor plane 360 rotates about the origin axis coming out of the page of rotor 360). (claim 21)
Xu further teaches wherein the rotor plane (face of 360) is perpendicular to the valve rotation axis (which comes out of the page from the origin of rotor 360), and the valve rotation axis (which comes out of the page from the origin of the stator 310) is perpendicular to the stator plane (face shown of 310 in Fig. 5). (claim 22)

Xu further teaches wherein the flow paths (flow paths 315s, 317, 318, 365, 367) are arranged along (circumferentially arranged) the valve rotation axis. (claim 24)

Therefore, it would have been obvious to one of ordinary skill in the art before the  effective filing date of the Applicant’s claimed invention to have modified Mizuno as modified in claim 12 to include a valve stator which includes the second high pressure flow path, the second low pressure flow path and the second pressure equalization flow path circumferentially arranged around the valve rotation axis in order to provide the predictable result of synchronously fluidly communicating the first and second chambers with each other as well as with the intake of the compressor 8, thereby allowing for the working fluid within the system to be returned to the compressor to thereby start the cycle over again.

Regarding claim 25, the combination of Mizuno and Xu teach the GM cryocooler according to claim 16, wherein Mizuno further teaches that the second pressure equalization flow path (see annotated Figure 1 by the Examiner) opens (fluidly) to the first pressure equalization flow path (by valve V5).

Regarding claim 26, the combination of Mizuno and Xu teach the GM cryocooler according to claim 16, wherein Mizuno further teaches that the valve group further
comprises:

a second exhaust valve (V4) that is configured to exhaust the working gas from within the second gas chamber, the second low pressure flow path is a portion (portion which flows through V4) of the second exhaust valve.

Regarding claim 27, the combination of Mizuno and Xu teach the GM cryocooler according to claim 26, Mizuno further teaches that the pressure equalizing valve is closeable (Fig. 5, V5 is closed between t6 and t7) after the second intake valve opens (V3 is open between t5 and t6).

Regarding claim 28, the combination of Mizuno and Xu teach the GM cryocooler according to claim 12, wherein Mizuno further teaches:
a first cold head (comprising 3 and 2) that comprises a first displacer (3) and a first cylinder (made up by wall 2 and houses first displacer 3), the first gas chamber is disposed between the first displacer and the first cylinder; and
a second cold head (comprising 4 and 5) that comprises a second displacer (5) and a second cylinder (made up by wall 4 which houses second displacer 5), the second gas chamber is disposed between the second displacer and the second cylinder.

.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2013/0219923), in view of Xu et al. (US 2011/0094244) as applied to claim 28 and in further view of Yates et al. (US 9,551,513).

Regarding claim 29, the combination of Mizuno and Xu teach the GM cryocooler according to claim 28 and wherein Mizuno discloses wherein the first displacer reciprocates axially (about the vertical axis as shown in Fig. 1).

Mizuno does not disclose the first and the second cold head are disposed to face each other, and reciprocate coaxially, as claimed.

Yates teaches the second cold head (one of 111) is disposed to face the first cold head (the other of 111), wherein the second displacer (one of 111, as shown in Fig. 1A) is disposed coaxially with the first displacer (where the other of 111, is formed about the same axis, Fig. 1A) and is connected to the first displacer so as to axially reciprocate integrally with the first displacer (as shown in Fig. 1A (pistons 111, para. 10)).



Response to Arguments
Applicant’s arguments, see Remarks, filed 1/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Mizuno (US 2013/0219923) in view of Xu (US 2011/0094244)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763